internal_revenue_service department of the treasury number release date index numbers washington dc cc psi plr-128277-00 date date legend decedent spouse executrix a_trust trust trust trust date date date date date date date a b c dear we received your submissions dated date and december plr-128277-00 requesting a ruling that the severance of trust into two separate trusts pursuant to sec_26_2654-1 of the generation skipping transfer gst tax regulations will be recognized for gst tax purposes and an extension of time under sec_301 of the procedure and administration regulations to make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to the assets in trust this letter responds to your request decedent executed a_trust agreement on date and amended the terms of the trust agreement on date date and date decedent executed a will on date decedent died testate on date survived by spouse decedent’s estate timely filed the federal estate and generation skipping transfer_tax return form_706 on date article of decedent’s will directs that the residue of decedent’s estate including all lapsed legacies but excluding property over which decedent has a power_of_appointment is to be bequeathed to the then acting trustee as trustee to be added to and administered under the terms of the trust agreement signed by decedent on date and as amended to the date of decedent’s death article of the trust agreement provides that the trustee will allocate to trust a sum equal to the largest amount that can pass free of federal estate_tax by reason of the unified_credit after taking account of any adjusted_taxable_gifts made by decedent and the state_death_tax_credit allowable to decedent’s estate but no other credit reduced by the following a payments from or charges to the principal of decedent’s estate or this trust that are not allowed as deductions in computing the amount of federal_estate_taxes on decedent’s estate and b the value of any other_property interests that are included in decedent’s gross_estate which pass in a manner that will not qualify for the marital or charitable deductions the remaining trust property or all of the trust property if there is no property allocated to trust will be allocated to trust in making the computation to separate the trust property values as finally determined for federal estate_tax purposes will control article of the trust agreement provides that upon spouse’s death any remaining income from trust will be paid to spouse’s estate and the remaining principal of trust will be added to the principal of trust article of the trust agreement provides that regardless of other provisions herein to the contrary the trustee will divide property held in any trust with a generation skipping inclusion_ratio of less than into separate fractional trusts each to have plr-128277-00 an inclusion_ratio of or zero each such trust will be administered as a separate trust on schedule m of decedent’s form_706 executrix made a qtip_election for trust however executrix did not make a reverse_qtip_election with respect to trust and did not allocate decedent’s gst_exemption at the death of decedent trust was not funded because decedent’s unified_credit was exhausted otherwise trust was not severed prior to the date prescribed for filing the form_706 and the form_706 did not contain a statement that trust would be severed executrix who had no knowledge or experience with estate_tax matters hired a certified public accounting cpa firm to file the form_706 and accompanying schedules the cpa firm spends a significant amount of its practice in estate_planning and tax_administration the cpa firm was aware of all relevant facts regarding the estate_tax matters of decedent’s estate the cpa firm admitted that it completed the form_706 schedule m but failed to prepare schedule r to make the reverse_qtip_election even though the estate intended to make the reverse_qtip_election it is represented that decedent allocated dollar_figurea of decedent’s gst_exemption against decedent’s lifetime transfers in addition because decedent bequeathed dollar_figureb to decedent’s grandson a dollar_figureb of decedent’s gst_exemption is deemed allocated to that direct_skip to decedent’s grandson a therefore it is represented that dollar_figurec of decedent’s gst_exemption is available for further allocation you now propose to sever trust into two trusts trust and trust trust will be funded with an amount equal to dollar_figurec trust will be funded with the balance you have requested a ruling that a severance of trust into trust a_trust with an inclusion_ratio of zero and trust a_trust with an inclusion_ratio of one will be recognized for gst tax purposes and an extension of time to make a reverse_qtip_election for trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined except as limited by sec_2056 by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified terminable_interest plr-128277-00 property - i for purposes of sec_2056 such property is treated as passing to the surviving_spouse and ii for purposes of sec_2056 no part of such property is treated as passing to any person other than the surviving_spouse sec_2056 provides that in general the term qualified_terminable_interest_property means property - i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2044 provides that the value of the gross_estate shall include the value of any property to which this section applies in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 sec_2044 provides that for purposes of chapter and chapter property includible in the gross_estate of the decedent under sec_2044 shall be treated as property passing from the decedent sec_2601 imposes a tax on every generation-skipping_transfer defined in sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2652 provides in part that for purposes of this chapter - except as provided in this subsection or sec_2653 the term transferor includes in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor plr-128277-00 in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of this chapter as if the election to be treated as qualified_terminable_interest_property had not been made sec_2631 provides that for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that any portion of an individual’s gst_exemption that has not been allocated within the time prescribed by sec_2632 is deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing form_706 or form 706na to the extent not otherwise allocated by the decedent’s executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst_exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective no automatic allocation of gst_exemption is made to a_trust that plr-128277-00 will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust in addition no automatic allocation of gst_exemption is made to a_trust if during the nine month period ending immediately after the death of the transferor - i no gst has occurred with respect to the trusts and ii at the end of such period no future gst can occur with respect to the trust sec_26_2652-2 provides in part that a reverse_qtip_election is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two or more trusts is recognized for purposes of chapter if - i the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor or ii the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of each of the new trusts provide in the aggregate fractions for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_301_9100-1 of the procedure and administration regulations provides that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 plr-128277-00 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-2 provides automatic extensions of time for certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to this section will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that except as provided in paragraphs b i through iii of this section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer - i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service irs ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service irs or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 provides that a taxpayer will not be considered to have reasonably relied on a qualified_tax professional if the taxpayer knew or should have known that the professional was not i competent to render advice on the regulatory election or ii aware of all relevant facts sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money plr-128277-00 based on the facts submitted and representations made we conclude that the requirements of sec_26_2654-1 have been met in this case therefore we conclude that the severance of trust into trust and trust as provided will be recognized for gst tax purposes we grant an extension of time to sever trust into trust and trust within days after the date of this letter based on the facts submitted and representations made we conclude that the requirements of sec_301_9100-3 have been met in this case we grant an extension of time to make a reverse_qtip_election for trust under sec_2652 until days after the date of this letter the extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gst exemptions consequently decedent’s remaining gst_exemption is allocated under the deemed_allocation rules of sec_2632 except as specifically ruled herein we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provisions of the code this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosure copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
